In a proceeding pursuant to CPLR article 78 transferred to this Court by order of the Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about May 24, 1993, the determination of respondent Commissioner of the State Division of Human Rights dated March 29, 1993, which awarded the complainant damages upon a finding that petitioner discriminated against him upon the basis of race, is unanimously annulled, the petition granted, and the matter remanded to respondent for a new determination by an impartial decision maker, without costs and disbursements.
In accordance with Matter of General Motors Corp.—Delco Prods. Div. v Rosa (82 NY2d 183), and there being no objection by respondent, we remand the matter to respondent for review by a decision maker who has had no prior involvement of any sort with this matter. We add that there is no need to reopen the hearing since the record is facially complete (Matter of County of Westchester v New York State Div. of Human Rights, 199 AD2d 390), and there is no merit to petitioner’s claim that respondent’s failure to process the administrative complaint within the time schedules contained in Executive Law § 297 has caused it substantial prejudice warranting dismissal of the complaint (see, Matter of Sarkisian Bros. v State Div. of Human Rights, 48 NY2d 816). Concur—Sullivan, J. P., Carro, Wallach, Rubin and Williams, JJ.